DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turqueti (US20130100233).
With respect to claim 1 Turqueti discloses (paragraph 18) an acoustic metamaterial device for using with a sound source, acting as an acoustic lens,
Turqueti further discloses the use of a plurality of fins (see paragraph 21) wherein each fin is made from a very dense material with respect to air (brass is very dense in comparison to air) which creates the aniosotropic properties of the acoustic lens,
Wherein each fin has a length dimension, a width dimension and a thickness dimension, the width and length dimensions being substantially perpendicular to the direction of the sound wave propagation from the sound source (refer to arrangement of the fins as shown in Turqueti and how this mirrors the arrangement of figure 1 f the instant specification),
Wherein the plurality of fins are interconnected such that planes formed by the width and length dimensions of each fin faces perpendicular o the sound wave propagation direction from the sound source.

Turqueti does not expressly disclose an acoustic metamaterial having the fins, but does disclose the use of a metamaterial and a device with the fins in the manner as claimed as both serving as acoustic lenses, thus disclosing to one of ordinary skill in the art that the respective components can be so combined to provide a metamaterial having the fins so as to act as an acoustic lens.
With respect to claim 2 Turqueti as modified further discloses (see figure 1) wherein the thickness dimension for each of the plurality of fins is the same.
With respect to claims 3 and 4 Turqueti as modified discloses the fins as interacting with the sound waves of interest, this would teach one of ordinary skill in the art through implication that the dimension of the fins are such that they depend on at least one frequency of interest, wavelength of interest, desired amplification, desired directivity and size and characteristic of the sound source, as these are the known interactions of an acoustic lens.
With respect to claims 5 and 6 Turqueti further discloses implicitly that the fin spacing and number of fins  (again taught to be an acoustic lens and thus disclosing the characteristics thereof) depends on at least one of the frequency of interest, wavelength of interest, desired amplification, desired directivity and size and characteristics of the sound source.
With respect to claim 7 Turqueti discloses a plurality of fin sections, each fin section including a plurality of fins. Though not expressly disclosing the plurality of fin sections substantially enclosing the sound source, this would have been an obvious matter of duplication of the fin sections as taught so as to provide the same functionality in all directions. It has been held that mere duplication of the essential 
With respect to claim 8 Turqueti further discloses wherein an apex of each of the plurality of fin sections is closest to the sound source (see figure 1).
With respect to claim 9 Turqueti as modified further discloses a noise cancellation device (Turqueti discloses both an amplification function of the lens and also a means of the lens to prevent sounds form being picked up by a microphone, this would allow for a negative amplification and cancelation effect see paragraph 25) comprising:
a plurality of fins (see figure 1),
wherein each fin is made from a very dense material (brass) with respect to air which creates the anisotropic properties of the acoustic metamaterial device,
wherein each fin has a first dimension, a second dimension, and a third dimension (they are shown as three dimensional structures),
wherein two of the first dimension, second dimension, and the third dimension being equal and substantially perpendicular to a sound wave propagation direction from a sound source (see arrangement of Turqueti figure 1 and figure 1 of instant application), wherein each fin is sized different along the two equal dimensions,
wherein the plurality of fins are interconnected such that planes formed by the equal two dimensions of each fin is perpendicular to the sound wave propagation direction from the sound source, and wherein the plurality of fin sections substantially enclose the sound source (see above rejections this would only constitute a duplication of parts ).
With respect to claims 10-12 the dimensions of the fins and their arrangement are the known parameters of an acoustic lens and as such would be understood to be selected based upon the desired output of the acoustic lens.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US20200284529) discloses an acoustic absorber having fins which surround a noise source; Norris (US20180286379) discloses an acoustic lens and method of manufacture; Carter (US20180047259) discloses a metamaterial and acoustic lens; and Swett (US9437184) discloses an elemental artificial cell for acoustic lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837